COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: THE STATE OF TEXAS,                       §               No. 08-19-00183-CR

                        Relator.                   §         AN ORIGINAL PROCEEDING

                                                   §                 IN MANDAMUS

                                                   §

                                               §
                                             ORDER

       Pending before the Court is the State’s motion for the Court to modify the stay order entered
by the Court on July 10, 2019. The Court granted the State’s motion for emergency relief and
ordered the trial court to stay all proceedings in cause number 20190D01508, styled The State of
Texas v. Kevin Quezada. The order also required the Public Defender’s Office to return the
complainant’s cell phone to the custody of the trial court pending this Court’s review of this
original proceeding. The State is requesting that the stay order be modified to permit the trial court
to: (1) permit the complainant to disconnect service to the cell phone so that she may obtain
cellular service on another cell phone, or (2) order the return of the complainant’s cell phone with
a protective order, directing the complainant to not alter the contents of the cell phone. The Real
Party in Interest filed a response stating he had no objection to permitting the complainant to
disconnect service to the cell phone but objecting to the cell phone being returned to the
complainant. The State’s motion to modify the stay order is granted in part. It is therefore
ORDERED that the complainant is permitted to disconnect service to the cell phone currently in
possession of the trial court so that she may obtain cellular service on another cell phone. In the
event it is necessary for the trial court to take any action to ensure that the complainant is able to
disconnect service on the cell phone, the stay order is lifted only for that limited purpose. The stay
of proceedings ordered on July 10, 2019 otherwise remains in effect.

       IT IS SO ORDERED this 1stday of August, 2019.

                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.